PCIJ_AB_54_PrinceVonPless_DEU_POL_1933-05-11_ORD_01_IM_00_FR.txt. x50..

COUR PERMANENTE DE JUSTICE INTERNATIONALE

1933.
Le 11 mai. ORDONNANCE RENDUE LE 11 MAI 1933

Rôle général
nos 49 et 55.

VINGT-HUITIÈME SESSION (EXTRAORDINAIRE)

11 mai 1933.

AFFAIRE RELATIVE A L'ADMINISTRATION
DU PRINCE VON PLESS

(DEMANDE -EN-INDICATION
DE MESURES CONSERVATOIRES)

Présents : MM. ADATCI, Président ; GUERRERO, Vice-Président ;
le baron ROLIN-JAEQUEMYNS, le comte Rostwo-
ROWSKI, MM. FROMAGEOT, ANZILOTTI, URRUTIA,
sir CECcIL Hurst, MM. SCHÜCKING, NEGULESCO,
Jhr. van Eysinca, M. WANG, juges.

La Cour permanente de Justice internationale,

ainsi composée,
après délibéré en Chambre du Conseil,

Rend l'ordonnance suivanie :

Vu les articles 41 et 48 du Statut,

Vu les articles 57 et 61 du Règlement,

Vu la requête du 18 mai 1932, à elle transmise le même
jour et par laquelle le Gouvernement du Reich allemand a
introduit devant la Cour une instance contre le Gouvernement
de la République de Pologne, fondée sur l’allégation d’une
violation par le Gouvernement polonais de certaines obligations
découlant pour lui de la Convention de Genève du 15 mai
1922, relative à la Haute-Silésie, à l'égard de l'administration

4
IST ADMINISTRATION DU PRINCE VON PLESS

du prince von Pless, ressortissant polonais appartenant à la
minorité allemande en Haute-Silésie polonaise ;

Vu l’acte déposé au Greffe le 8 octobre 1932 et accompagné
d’un « Contre-Mémoire préliminaire », par lequel le Gouverne-
ment de la République polonaise, se référant à l’article 38 du
Règlement, a opposé préliminairement à la requête du Gouver-
nement allemand une exception concluant à ce qu'il plaise à
la Cour « déclarer la demande du Gouvernement allemand
irrecevable » ;

Vu Vordonnance du 4 février 1933 par laquelle la Cour,
statuant sur l’exception préliminaire proposée par le Gouver-
nement polonais, a joint cette exception au fond de l'affaire
et fixé les délais ultérieurs pour le dépôt des pièces de la
procédure écrite quant au fond de telle sorte que, sous cer-
taines réserves, l'affaire soit en état le 15 octobre 1933;

‘Considérant que, par acte du 2 mai 1933, enregistré au
Greffe de la Cour le 3 mai 1933, l'agent du Gouvernement
allemand près la Cour a demandé à celle-ci « d'indiquer au
Gouvernement polonais, en attendant qu'il soit statué sur
la requête du 18 mai 1032, comme mesure conservatoire, de
s'abstenir a l’égard des biens du prince von Pless de toute
mesure de coercition du chef de l'impôt sur le revenu »;

Considérant qu'à l'appui de cette demande ledit agent a
allégué : |

« que l'Office fiscal à Pszczyna a signifié le 20 avril 1933 au
prince von Pless deux sommations de payer, dans un délai de.
quinze jours, la somme de 4.307.313,40 Zzlotys + 409.495,15 zlotys
+ 439.731,34 zlotys = 5.246.539,89 zlotys, avec intérêts moratoires à
partir du rer juin 1930 du chef de l’impét sur le revenu pour les
années fiscales 1927, 1928 et 1029, et une somme de 1.582.914,25 zlotys
+ 110.284,16 zlotys + 158.291,43 zlotys = 1.851.489,84 ztotys,
avec intérêts moratoires à partir du 17. février 1931 du chef de
l'impôt sur le revenu pour l’année fiscale 1930 ;

que ces sommations de paiement sont accompagnées de la menace
qu'au cas où la somme totale ne serait pas payée pendant le délai
susdit, des mesures coercitives seraient prises ;

que l'Office fiscal à Pszczyna a décrété le 20 avril 1933 I’arrét-
saisie de la créance du prince von Pless contre l'administration
des chemins de fer de l'État résultant de livraisons de charbons
jusqu’à concurrence de 1.841:759,84 zlotys ;

que la réalisation des mesures de coercition susmentionnées appor-
terait aux droits et intérêts qui font l’objet du litige un préjudice
irrémédiable » ;

5
152 ADMINISTRATION DU PRINCE VON PLESS

Considérant que, saisi de cette demande, le Président de la
Cour, — celle-ci ne siégeant pas, — en convoquant, le 5 mai
-1933, la Cour en session extraordinaire pour le 10 mai 1933,
conformément à l'article 23 du Statut et à l’article 57 du
Règlement, a en outre prévu pour le Ix mai 1933 une audience
destinée à fournir aux agents des deux Parties la possibilité,
s'ils le désiraient, de faire entendre leurs observations relative-
ment à la demande du Gouvernement allemand tendant à
obtenir indication de mesures conservatoires ;

Considérant que, le 6 mai 1933, l'agent du Gouvernement
allemand a fait savoir qu'il désirait se prévaloir de la faculté
qui lui était ainsi offerte ;

Considérant d’autre part que, le 8 mai 1933, le Gouverne-
ment polonais, dûment informé de la demande du Gouverne-
ment allemand en date du 2 mai 1933 ainsi que des décisions
prises le 5 mai suivant par le Président de la Cour à ce sujet,
a fait parvenir à la Cour, par l'entremise tant de sa légation
à La Haye que de son agent près la Cour, des déclarations à
l'effet suivant: les sommations de paiement {mandat d’exécu-
tion) relatives au paiement de l'impôt sur le revenu du prince
von Pless pour les années 1927-1930 ont été adressées au prince
par mégarde, le chef nouvellement nommé de la section des
mesures coercitives (de l'Office des impôts) n'ayant pas eu
connaissance du dossier pertinent; les autorités supérieures
ayant appris que des mesures coercitives avaient été prises
contre le prince von Pless, le Gouvernement de la République
de Pologne a annulé le mandat susmentionné ; ledit Gouverne-
ment maintient sa déclaration de surseoir aux mesures coerci-
tives relatives à l'impôt sur le revenu du prince von Pless :
pour les années 1925-1930, et n’encaissera pas ces impôts,
jusqu'au moment où la Cour aura résolu définitivement le
différend pendant devant elle ;

Considérant qu’en même temps l’agent du Gouvernement
polonais a fait savoir à la Cour qu'il renonçait a se faire
entendre, conformément à l’article 57, alinéa 3, du Règlement ;

Considérant que, dûment informé de la déclaration à l'effet
susindiqué transmise à la Cour par la légation de Pologne à
La Haye, l'agent du Gouvernement allemand, se référant à
cette déclaration, a fait savoir à la Cour, le 8 mai 1933, par
l'entremise de la légation d'Allemagne à La Haye, que le
Gouvernement allemand est d’accord quant à la solution que
le Gouvernement polonais donne à la question qui fait l’objet
de la demande du Gouvernement allemand tendant à l’indica-
tion d’une mesure conservatoire, que ledit Gouvernement notifie
cet accord à la Cour et qu’il la prie, par application analogue
de l’article 61, alinéa 1, du Règlement de la Cour, de donner
acte de l’accord intervenu ;

6
153 ADMINISTRATION DU PRINCE VON PLESS

Considérant que, par suite de l'annulation, pour cause
d'erreur administrative, des mesures coercitives {mandat d’exé-
cution du 20 avril 1933) prises contre le prince von Pless
relativement à son impôt sur le revenu pour les années 1927
à 1930, les motifs sur lesquels était fondée la demande du
Gouvernement allemand en indication de mesures conservatoires
sont venus à disparaître ;

Considérant que, pour autant qu'il s’agit de l'impôt sur le
revenu du prince von Pless afférent aux années 1925-1930, il
n’y a pas de divergence entre la demande du Gouvernement
allemand telle qu’elle est formulée dans la conclusion de l’acte
du 2 mai 1933 et les intentions du Gouvernement polonais
telles qu'elles se manifestent dans la déclaration de l'agent de
ce Gouvernement en date du 8 mai 1933;

Considérant qu'il résulte en outre de cette déclaration et de
la déclaration du même jour de l'agent du Gouvernement
allemand qu’il y a accord entre les Parties sur la solution de
la question qui fait l’objet de l'acte de ce dernier Gouverne-
ment en date du 2 mai 1933;

Considérant que, la demande allemande formulée dans ledit
acte étant ainsi devenue sans objet, la Cour n’a pas à exami-
ner ici si elle eût été compétente pour statuer à son sujet et
si cette demande était recevable ;

Considérant en outre que, par la présente ordonnance, la
Cour entend ne préjuger en rien la question de sa propre
compétence pour statuer sur la requête introductive d'instance
du Gouvernement allemand du 18 mai 1932, non plus que sur
la recevabilité de celle-ci ;

La Cour,

1). donne acte au Gouvernement de la République polonaise
de Vannulation des mesures coercitives prises contre le prince
von Pless, le 20 avril 1933, par l'Office fiscal à Pszczyna ;

2) prend acte de la déclaration dudit Gouvernement de
surseoir, jusqu'au moment où la Cour aura résolu définitive-
ment le différend dont elle a été saisie par la requête du
Gouvernement allemand du 18 mai 1932, aux mesures coerci-
tives à l'égard du prince von Pless relativement à son impôt
sur le revenu pour les années 1925 à 1930 et à l’encaissement
des impôts dus par lui pour ces années ;

3) donne acte au Gouvernement du.Reich allemand de sa
déclaration d’accord quant à la solution de la question qui

fait l’objet de l'acte dudit Gouvernement en date du 2 mai
1933 ;
y
154 ADMINISTRATION DU PRINCE VON PLESS

4) constate, en conséquence, que la demande en indication
de mesures conservatoires, formulée dans ledit acte du Gouver-
nement allemand, est devenue sans objet.

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le onze mai mil neuf cent
trente-trois, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement du Reich allemand et au Gouver-
nement de la République polonaise.

Le Président de la Cour:
(Signé) M. ADATCI.

Le Greffier de la Cour:
(Signé) À. HAMMARSKJÜLD.
